Citation Nr: 1113137	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1977 to October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for bilateral hearing loss and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1991, RO denied service connection for bilateral hearing loss.  The Veteran did not appeal the decision.  In September 2005 and again in March 2007, the RO found that new and material evidence had not been received to reopen the claim for bilateral hearing loss.  The Veteran did not timely appeal either decision.   

2.  The evidence received since the RO's final finding that new and material evidence had not been received in March 2007 relates to an unestablished fact necessary to substantiate the claim and creates a reasonable possibility of substantiating the claim.

3.  In March 2007, the RO denied service connection for tinnitus.  The Veteran did not appeal the decision.  

4.  The evidence received since the RO's final denial of service connection for tinnitus in March 2007 relates to an unestablished fact necessary to substantiate the claim and creates a reasonable possibility of substantiating the claim.

5.  The Veteran was exposed to loud noise in service and has since experienced continuous symptoms of recurrent tinnitus. 


CONCLUSIONS OF LAW

1.  The March 2007 RO decision that found that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received since the March 2007 decision and the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002).  

3.  The March 2007 RO decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

4.  New and material evidence has been received since the March 2007 decision and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002).

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 ); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, as to the issues decided below, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Hearing Loss

Service connection for bilateral hearing loss was initially denied by the RO in December 1991.  The Veteran was informed of that determination in January 1992, and he did not appeal.  That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2010).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002). 

In December 1991, the RO considered the Veteran's service treatment records which showed no complaint diagnosis or treatment for a hearing loss and that there was not showing of a current hearing loss.   In May 2005, the Veteran attempted to reopen his claim, and in September 2005, the RO declined his request finding there was no new and material evidence.  The RO considered VA treatment records which showed that the Veteran complained of decreased hearing in the right ear in February 2000.  The Veteran was informed of the decision that same month and he did not appeal.  That decision is final.  In December 2006, he attempted to reopen his claim and in March 2007, the RO found that no new and material evidence had been received to reopen the claim and so informed in April 2007.  The RO considered VA treatment records which showed complaints of hearing loss.  The Veteran did not appeal the denial and the decision became final.  

Evidence submitted since the last final denial by the RO in March 2007 consists of 
VA treatment records, a VA examination report and hearing testimony before the Board.  The records submitted are new in that they were not previously of record.  While some of this evidence is cumulative, duplicative, or otherwise immaterial, there is also evidence submitted that is material, and sufficient to reopen the Veteran's claim.  That is, there is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Specifically, in this regard, the Veteran was diagnosed as having bilateral hearing loss thus a current disorder is documented and a VA clinician has stated that the Veteran's military noise exposure is more likely as not a contributing factor to the Veteran's hearing impairment.  This evidence is new and material to the Veteran's claim, because it provides a diagnosis of bilateral hearing loss something that was not established in the prior denial, and it associates the hearing loss with service.  Thus, the Board finds that new and material evidence has been presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Tinnitus

Service connection for tinnitus was denied by the RO in March 2007.  The Veteran was informed of that determination that same month, and he did not appeal.  That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2010).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

In March 2007, the RO denied service connection for tinnitus.  The RO considered the Veteran's service treatment records and VA outpatient treatment records.  The RO found that there was no evidence of tinnitus and denied the claim.    

Evidence submitted since the last final denial by the RO in March 2007 consists of VA outpatient treatment records, a VA examination report and Board hearing testimony.  The records submitted are new in that they were not previously of record.  While some of this evidence is cumulative, duplicative, or otherwise immaterial, there is also evidence submitted that is material, and sufficient to reopen the Veteran's claim.  That is, there is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Specifically, in this regard, the Veteran was diagnosed as having tinnitus on VA examination in June 2008.  This evidence is new and material to the Veteran's claim, because it provides a diagnosis of tinnitus, something that was not established in the prior denial.  Thus, the Board finds that new and material evidence has been presented, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Service Connection for Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, a June 2008 VA audiological examination noted the Veteran's reported history of tinnitus and that it was recurrent.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that the Veteran's service records reflect that he served as a combat engineer.  Accordingly, exposure to noise during service is conceded.  However, there is no showing of tinnitus during service and no separation examination was conducted.  Accordingly, the service treatment records do not indicate that tinnitus had its onset in service. 

However, it is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, there is no dispute that Veteran is competent to report symptoms of ringing in the ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In his initial application for compensation benefits, he indicated that the "onset" of his disability was in August 1979 to October 1980, but he later testified that he began experiencing ringing in ears in service but it would go away.  Later the ringing would return.  

The Board also finds his statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that his ringing in the ears initially began in service, beginning with his initial claim for benefits and continually throughout the appeal.  

The Veteran's statements are also consistent with other evidence of record.  In this regard, the Veteran's DD-214 confirmed that he served as a combat engineer reflecting that the Veteran was exposed to acoustic trauma.  Although his service records did not reveal any tinnitus, the Veteran's history of noise exposure is consistent with his initial report of having ringing in his ears contemporaneously with the noise exposure but intermittently recurring thereafter.  This information is all consistent with the Veteran's reported history of tinnitus stemming from noise exposure during service.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Given the competent and credible statements of record asserting recurrent tinnitus since service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus.

Further, as continuity of symptomatology of a chronic condition has been demonstrated, the Board need not discuss whether the competent medical evidence demonstrates a nexus between his tinnitus and service. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for tinnitus is granted.


ORDER

New and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened; to this extent, the claim is granted.

New and material evidence has been received and the claim for service connection for tinnitus is reopened; to this extent, the claim is granted.  

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The record shows that the Veteran service as a combat engineer in the military.  Exposure to acoustic trauma is therefore conceded.  The Veteran was examined by VA in June 2008.  The claims file was reviewed.  The Veteran underwent audiometric testing and was found to have bilateral hearing loss by VA standards.  Thus a current disability has been confirmed.  When the Veteran was examined, the examiner opined that bilateral hearing loss was not aggravated by or secondary to military exposure, and the rationale used was that the service records were negative for hearing loss.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination was not adequate as the opinion lacks specificity and the rationale is insufficient.   In this regard, the Board notes that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this regard, VA examiners are frequently asked to render opinions regarding the etiology of a Veteran's hearing loss even when no hearing loss was shown in service.  Hence, the absence of an exit audiogram or any inservice findings should not necessarily prevent a qualified examiner from rendering an adequate opinion. This opinion can be based on other factors such as lay statements regarding noise exposure during service, the length of time between service and the onset of hearing loss, noise exposure during civilian life, a Veteran's age and family medical history, a review of the medical literature, etc.  Furthermore, an examiner is not asked to provide an etiology opinion to a medical certainty, but only to indicate whether it is at least as likely as not (a 50 percent probability or greater) that the disability is related to service.   In this case, it is unclear whether June 2008 VA audiologist considered all the available information or whether he lacks the expertise to render an opinion under these particular circumstances.  For these reasons, the Board finds that a second opinion is warranted and the Veteran should be afforded a VA examination, by another examiner.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has not been met and thus a remand is required.  38 C.F.R. § 3.159(c) (4). 

Further the Veteran testified before the undersigned that he was first treated for hearing loss in 1990 and that he was fitted for hearing aids.  Complete information regarding this treatment was not provided.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The possibility that referred to records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain any private treatment records that may be pertinent.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After all available records and/or responses from are associated with the claims file, the Veteran should be scheduled for a VA examination, by a VA audiologist who has not previously examined the Veteran.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

In conjunction with the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.  The audiologist is instructed that the Veteran's exposure to hazardous noise in service has been conceded.   

The examiner is requested to confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such hearing loss is related to service.  In rendering this opinion, the physician should consider the Veteran's lay statements, his reported noise exposure during service and civilian life, the length of time between service and onset of hearing loss, his age and family medical history, and any other relevant factors.  The examiner should also address the June 2007 statement made by a VA audiology and speech 1st year pre-doctoral fellow and signed by the Chief of Audiology and Speech Pathology in which she states that while the current results were not valid for rating, it is more likely that the Veteran's military noise exposure is a contributing factor in the Veteran's hearing loss.  It is noted that at that consult, audiometric results were not documented.  

All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


